Citation Nr: 1528330	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle fracture, to include arthritis.

2.  Entitlement to service connection for right knee arthritis, to include as being secondary to right ankle fracture.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 through January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in June 2012 (hearing loss) and September 2013 (arthritis and anxiety disorder (claimed as post-traumatic stress disorder)). 

The Veteran testified during an April 2015 Board hearing.  A transcript of that testimony is associated with the claims file.  During this hearing, the Veteran limited his claim for arthritis to arthritis in the right ankle and right knee.  Accordingly, the Board has recharacterized the issues on appeal as listed above.  

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, NOS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain an injury, illness, or event involving his right lower extremity or ankle during his active duty service.

2.  The Veteran sustained acoustic trauma during his active duty service.

3.  The Veteran has current bilateral sensorineural hearing loss.

4.  The sensorineural hearing loss in the Veteran's left ear was sustained during his active duty service.
 
5.  The weight of the evidence is in relative equipoise as to the question of whether the sensorineural hearing loss in the Veteran's right ear was sustained during his active duty service, or, was caused by acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right ankle fracture, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2014).

2.  The criteria for service connection for right knee arthritis, to include as being secondary to a right ankle fracture, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning the issue of the Veteran's entitlement to service connection for bilateral hearing loss, no further notification or assistance in developing the facts pertinent to that issue is necessary given the favorable action taken below as to that issue.

Regarding the issue of the Veteran's entitlement to service connection for right knee arthritis, a pre-rating letter mailed to the Veteran in February 2013 notified him of the information and evidence needed to substantiate his claim.  Consistent with Dingess, that letter also notified the Veteran of the process by which VA assigns disability ratings and effective dates in the event that the claimed disability is determined service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's September 2013 rating decision. Thus, because the VCAA notice that was provided as to that issue was legally sufficient, VA's duty to notify has been satisfied.

Concerning the issue of the Veteran's entitlement to service connection for claimed residuals of a right ankle fracture, to include arthritis, the notice prescribed under the VCAA and Dingess was never provided to the Veteran as to that issue.  Despite VA's failure to notify the Veteran, the Veteran has demonstrated, through his lay assertions and hearing testimony, actual notice of the type of evidence required to substantiate his claim.  Moreover, the Veteran has been represented throughout the course of this appeal by an accredited representative, and, there is no indication or reason to believe that the ultimate decision of the AOJ on the merits of the Veteran's claim would have been different had complete VCAA notice been provided to the Veteran.  Lastly, neither the Veteran nor his representative has asserted any prejudice or harm arising out of VA's failure to provide VCAA notice as to this issue.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party asserting the issue, to be determined on a case-by-case basis).  In view of the foregoing, the Veteran has not been harmed or prejudiced by VA's failure to provide VCAA notice in connection with his right ankle claim; thus, the Board sees no reason to remand that issue at this time in order to provide the Veteran and his representative with such notice.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's right ankle and right knee claims.  His service treatment records, claims submissions, lay statements, Board hearing transcript, and VA treatment records have been obtained and associated with the record.

The Board notes that the Veteran has not been afforded a VA examination that is focused specifically on his claimed right ankle and right knee disabilities.  Nonetheless, VCAA does not require a VA medical examination unless the medical evidence already of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As discussed more fully below, the probative evidence in the record does not show that the Veteran sustained injuries to his right ankle or right knee during service, nor does it suggest any other relationship to current right ankle and knee disorders to his active duty service.  In the absence of same, a prima facie case for service connection for those disabilities has not been presented.  Under the circumstances, a VA medical examination to determine the nature and etiology of the Veteran's claimed right knee and right ankle disorder is not warranted.  38 C.F.R. § 3.159(c)(4).

As noted above, the record includes various written statements provided by the Veteran and his representative, as well as a transcript of his Board hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties in order to comply with the above the regulation.  Those duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, and the element of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and as discussed above, the Veteran demonstrated in his testimony that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, such as arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While disability due to hearing loss is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss also may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability that is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Right Ankle/Knee

Concerning the Veteran's claims for service connection for residuals of a right ankle fracture, to include arthritis, and, for service connection for right knee arthritis, the Veteran testified that his service treatment records erroneously record that he was treated during service for left ankle fractures.  Rather, he asserts, he injured his right ankle.  In his testimony and claims submissions, he asserts that he has ongoing residual manifestations associated with his claimed in-service right ankle injury, to include arthritis.  He claims also that he has arthritis in his right knee that resulted from his ongoing left ankle residuals.

Notably, multiple entries in the service treatment records which record treatment on different days repeatedly document treatment for injuries to his left lower leg and ankle.  In that regard, a December 1974 service treatment record notes that the Veteran was running outside of his barracks when he slipped and fell on his left ankle.  A separate note dated December 1974 reflects that x-rays showed a fracture in the left lower leg.  Subsequent follow-up notes, also dated December 1974, make multiple references to a broken left ankle.  A January 1975 service treatment record expresses that x-rays in December 1974 had shown a fracture of the left distal fibula.  A separate January 1975 record states that a cast was removed from the left lower extremity.  Finally, a February 1975 service treatment record continues to reference left ankle and fibula fractures.  Overall, there is no reference in the service treatment record of any injuries to the Veteran's right ankle; nor is there any sign or other indication in those records that the treatment was recorded erroneously as involving the left ankle and leg.  In that regard, the word "left" is not crossed out or otherwise indicated as being incorrect.  Moreover, the reference to left ankle was recorded in multiple entries spanning several months recorded by several different health care provider.  There are no addendums or other records in the service department records indicating that any of the aforementioned entries referencing a left leg or ankle injury were made in error.  Similarly, the Veteran has not identified any witnesses or provided any buddy statements that might corroborate his assertions that he injured his right, not his left, leg and ankle; nor has he been able to provide any statements from family or friends who might also be able to corroborate his assertions.

Although the Board recognizes the Veteran's contentions that the service treatment records are in error, the Board is not inclined to assign those contentions any probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to provide probative statements identifying and describing the location of his injuries.  Nonetheless, the Veteran's assertions that his right leg and ankle were injured during service, as opposed to his left, are simply not credible.  Although the Board can envision instances where isolated entries in the service department record might contain clerical or administrative errors such as that asserted by the Veteran, the instant case does not involve isolated entries, but rather, consistent and unerring reference to findings and treatment specifically in the left leg and ankle.  Further, the observations of the injury occurring to the left lower extremity were made by multiple health care providers over the course of several months.  The Board finds it highly unlikely that the multiple health care providers would all erroneously record the wrong extremity affected.  In view of the same, the Board does not assign probative weight to the Veteran's assertions, and instead, will assign far greater probative weight to the express findings contained in the contemporaneous service treatment records.

Subject to the foregoing, the service treatment records make no reference to any injuries, complaints, treatment, findings, or diagnoses pertinent to the right leg and ankle.  Repeated medical examinations performed at the time of his enlistment in September 1972, October 1975, February 1979, December 1983, February 1986, December 1989, August 1994, and at his retirement examination in July 1997, note normal physical findings in the both lower extremities.  Reports of Medical History completed by the Veteran in February 1979 and at his retirement examination both note that the Veteran expressly denied having any symptoms of cramps in his legs; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness; "trick" or locked knee; or foot trouble.  Indeed, the records show that the Veteran did not report any problems in his right lower extremity or foot at any point during his active duty service.

In sum, the evidence does not show that the Veteran sustained any injuries to his right lower extremity or ankle at any time during service.  In the absence of such evidence, the basic elements for service connection for claimed disorders of the right ankle and knee are not met.  Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. 498.

As the preponderance of the evidence is against the Veteran's claims for service connection for claimed residuals of a right ankle fracture and for right knee arthritis, those claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Bilateral Hearing Loss

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Here, audiometric testing performed during an April 2015 VA examination did reveal sensorineural hearing loss in both ears that meets the definition of a disability under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
50
LEFT
20
20
15
30
75

As the evidence shows that the Veteran has current and disabling hearing loss, the outcome of this appeal turns upon the question of whether the Veteran's bilateral sensorineural hearing loss was sustained during service, or, has resulted from acoustic trauma or other injury sustained by the Veteran during service.

In support of his claim, the Veteran has alleged in his claims submissions and Board hearing testimony that he sustained acoustic trauma over 25 years of active duty service in a tank division.  Indeed, the service department records in the claims file show that the Veteran did serve in a tank battalion unit over essentially the entire period of his active duty service.  Moreover, the Board observes that the Veteran was awarded service connection for tinnitus in an April 2015 rating decision.  In awarding service connection for that disability, it would appear that VA has already conceded the fact that the Veteran sustained acoustic trauma during service.  

The service treatment records show that the Veteran underwent repeated in-service audiometric testing over the course of his active duty.  Such testing performed in December 1988 revealed disabling hearing loss in the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
0
20
LEFT
20
15
5
30
60

Subsequent audiometric testing performed during service through the Veteran's retirement from active duty in October 1997 continued to show elevated pure tone scores in the left ear at 4000 Hertz, ranging from 60 to 80 decibels.

Disabling hearing loss was also seen in the right ear during in-service audiometric testing performed on July 14, 1997:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
40
LEFT
20
15
15
30
65

Subsequently performed audiometric testing did not duplicate the disabling hearing loss shown for the right ear above.  Still, the subsequent tests continued to indicate findings in the right ear at 4000 Hertz that remained elevated and on the cusp of constituting a disability, as defined under 38 C.F.R. § 3.385.  In that regard, testing performed two days later, on July 16, 1997, revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
35
LEFT
20
15
5
30
65

Retesting performed approximately one week later, on July 22, 1997, showed identical findings in the right ear.  Audiometric tests performed once again three days later, on July 25, 1997, indicated similar pure tones for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
35
LEFT
15
15
10
20
60

Post-service treatment records do not document any treatment for reported hearing loss.  Audiometric tests performed during a May 2012 VA examination reportedly showed essentially normal hearing in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
25
LEFT
20
20
15
25
25

Speech discrimination testing, performed via Maryland CNC word list test, revealed speech recognition abilities of 100 percent in both ears.  Still, the examiner observed that pure tone findings for both ears beginning at 6000 Hertz were elevated, and accordingly, the examiner diagnosed sensorineural hearing loss in that frequency range in both ears.  To the extent that the Veteran had sensorineural hearing loss at those high frequencies, the examiner determined that such hearing loss is likely the result of in-service exposure to noise during service in a tank battalion unit.

Somewhat contrary to the findings recorded during the May 2012 VA examination, audiometric tests performed during a new VA examination in April 2015 did show elevated pure tones in both ears at 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
50
LEFT
20
20
15
30
75

Although the examiner diagnosed bilateral sensorineural hearing loss, he did not offer an opinion as to their cause or origin.

The audiometric scores shown during the May 2012 VA examination contrast noticeably from those shown by the Veteran during his active duty service and during his later April 2015 VA examination.  Given the outlying audiometric pure tones shown during the May 2012 examination, the Board is of the opinion that those scores are statistically anomalous and may not have been representative of the Veteran's true hearing loss.  For that reason, the Board is inclined to assign greater probative weight to the audiometric scores expressed in the service treatment records and the April 2015 VA examination report.

The Board finds that overall, the record indicates left ear sensorineural hearing loss that began during service and has been ongoing, as shown during the April 2015 VA examination.  Although the Board does not assign probative weight to the audiometric scores shown during the May 2012 VA examination, the Board does find it instructive that, to the extent that the Veteran did show some degree of high frequency hearing loss during that examination, the examiner opined that it was likely that such hearing loss was likely sustained during service given the Veteran's in-service history of noise exposure and hearing loss.  That opinion is consistent with the other evidence in the record, and moreover, is not rebutted by any contrary opinions.

Regarding the Veteran's right ear, as noted above, the evidence shows that the Veteran did have elevated pure tones at 4000 Hertz that ranged from 35 to 40 Hertz over the final few months of his active duty service.  Although the Board recognizes that disabling hearing loss (i.e., one meeting the requirements of 38 C.F.R. § 3.385) was shown on only one occasion during the in-service July 14, 1997 audiometric test, given the consistency with which the Veteran continued to demonstrate elevated pure tones of 35 decibels at 4000 Hertz in the right ear during all subsequent testing, the service treatment records would appear to indicate significant auditory shifting in the right ear over the course of his active duty.  The Board observes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In view of the same, and given the Veteran's continued noise exposure as a member of a tank battalion unit over the entire course of his service and the etiology opinion expressed in the May 2012 VA examination, the Board finds that the balance of the evidence as to the issue of whether the Veteran's current right ear sensorineural hearing loss was sustained during service is at least in equipoise.  Resolving all doubt as to that question in the Veteran's favor, the Board concludes that it is at least as likely as not that the Veteran's right ear hearing loss was sustained during his active duty service.

The Veteran is entitled to service connection for bilateral hearing loss.  To that extent, this appeal is granted.


ORDER

Service connection for residuals of a right ankle fracture, to include arthritis, is denied.

Service connection for right knee arthritis, to include as being secondary to right ankle fracture, is denied.  

Service connection for bilateral hearing loss is granted.


REMAND

Regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, NOS, the Veteran was afforded a VA mental health examination in August 2013.  The examiner determined that the criteria for a PTSD diagnosis were not met; however, did diagnose anxiety disorder, NOS.  The examiner did not, however, offer any opinion as to whether he believed that the diagnosed anxiety disorder was related in any way to injuries, illnesses, or events that occurred during the Veteran's active duty service.

The Board is aware that the Veteran initially characterized his claim as seeking service connection for PTSD specifically.  Nonetheless, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), in instances where the veteran has specifically requested service connection for PTSD, however, the evidence suggests other possible psychiatric diagnoses, the veteran's claim may not be construed narrowly as a claim for service connection for PTSD, but rather, should be considered more broadly as a claim for a psychiatric disorder.  Given the August 2013 VA examiner's diagnosis of anxiety disorder, the Veteran's claim must be expanded to include consideration service connection for PTSD, but also for other possible psychiatric conditions, to include anxiety disorder.

Subject to the above, the August 2013 VA examiner's conclusions are incomplete given the absence of any discussion as to whether the diagnosed anxiety disorder is related in any way to the Veteran's active duty service.  Accordingly, the claims file should be returned to the same VA examiner who performed the August 2013 examination for his opinion as to whether the diagnosed anxiety disorder is related to an injury, illness, or event that occurred during the Veteran's active duty service.  If the August 2013 VA examiner determines that he is unable to provide the requested opinion without a full examination of the Veteran or is unavailable, then the Veteran should be afforded a new VA mental health examination.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the above addendum and/or examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered mental health treatment since August 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS. 

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion from the August 2013 VA examiner concerning the cause and origin of his diagnosed anxiety disorder.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided mental health treatment since August 2013.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the claims file should be provided to the same VA examiner who performed the Veteran's August 2013 VA mental health examination. 

The examiner should be asked to review the claims file again, and, mindful of the Veteran's combat service history in Vietnam, Beirut, and the Persian Gulf, and the findings from the August 2013 examination, provide an opinion as to whether is it at least as likely as not (at least a 50 percent probability) that the anxiety disorder, NOS diagnosed during the August 2013 examination was incurred during the Veteran's active duty service, or, incurred as a result of an injury, illness, or event that occurred during the Veteran's active duty service.  The examiner should provide a complete explanation for all opinions rendered, to include a discussion of all relevant facts and findings that support the stated opinion.

If the examiner determines that the opinion sought cannot be rendered without a re-examination of the Veteran, or, the same VA examiner who performed the August 2013 VA examination is unavailable, then the Veteran should be afforded a VA examination, performed by an appropriate physician, to explore the medical question posed above.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


